 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
     CHI CHEN, ET AL.,                               Case No. C16-1109RSM
10
                              Plaintiffs,            ORDER ON MOTION TO WITHDRAW
11                                                   AS COUNSEL FOR PLAINTIFF XINKAI
                   vs.                               LI
12
     U.S. BANK, NATIONAL ASSOCIATION,
13
     ET AL.,
14                            Defendants.
15

16

17          THIS MATTER comes before the Court by motion of Harris Bricken, counsel for

18 Plaintiffs in the above-captioned cause. Harris Bricken seeks leave to withdraw as counsel for

19 Plaintiff Xinkai Li, one of 93 plaintiffs suing several defendants in response to a failed EB-5

20 immigration investment scheme promoted in the People’s Republic of China and the Republic of

21 China.

22          Harris Bricken’s Motion is brought under W. D. Wash. Local Rule 83.2(b)(1), and is

23 supported by the Declarations of attorneys Sara Xia and Zijiao Lao. Both attorneys report

24 extended periods of failed communications with Mr. Li, following a substitution of counsel in

25 March 2019. Harris Bricken is unable to respond to discovery requests served on Mr. Li, who

26 isn’t providing information relating to same.

     ORDER ON MOTION FOR WITHDRAWAL
     OF COUNSEL FOR PLAINTIFF XINKAI LI -
     1
 1         The Court, having considered the pleadings submitted in relation to the Motion to
 2 Withdraw as Counsel, hereby GRANTS leave for the requested withdrawal. Harris Bricken, and

 3 its attorneys Daniel P. Harris, William R. Kiendl, Sara Xia, and Jihee Ahn are relieved as

 4 attorneys of record for plaintiff Xinkai Li. Copies of future correspondence in this matter should

 5 be sent directly to:
                                               Xinkai Li
 6                                   503, Building 10, Tianyueyuan
                                        Ximalu, Nankai District
 7                                       300101 Tianjin, China
 8
           DATED this 23rd day of August, 2019.
 9

10

11

12
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER ON MOTION FOR WITHDRAWAL
     OF COUNSEL FOR PLAINTIFF XINKAI LI -
     2
